Citation Nr: 9902817	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-44 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
viral infection, to include fatigue and insomnia.  

2.  Entitlement to service connection for gastroenteritis.

3.  Entitlement to service connection for ulcer disease.

4.  Entitlement to service connection for prostatitis.  

5.  Entitlement to service connection for residuals of 
chemical burns of the eyes.  

6.  Entitlement to service connection for sinusitis.  

7.  Entitlement to service connection for residuals of a 
right knee injury.  

8.  Entitlement to service connection for residuals of a left 
knee injury.  

9.  Entitlement to service connection for PTSD.  

10.  Entitlement to service connection for a hearing loss.  

11.  Entitlement to service connection for tumors as 
residuals of exposure to herbicidal agents.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.  The Board remanded this case in March 1997 for 
further development.  The issue relating to PTSD has been 
remanded for further development.  The other issues have been 
decided.  


FINDINGS OF FACT

1.  The claims for service connection for residuals of a 
viral infection, to include fatigue and insomnia, and for 
gastroenteritis, ulcer disease, and prostatitis are not 
supported by cognizable evidence showing that these claims 
are plausible or capable of substantiation.  

2.  The claims for service connection for residuals of 
chemical burns of the eyes, for sinusitis, and for residuals 
of a right knee injury and residuals of a left knee injury 
are not supported by cognizable evidence showing that the 
claims are plausible or capable of substantiation.

3.  Hearing loss disability was the result of service.

4.  The claim for service connection for tumors as residuals 
of exposure to herbicidal agents is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims of entitlement to service connection for residuals of 
a viral infection, to include fatigue and insomnia; 
gastroenteritis; ulcer disease; and prostatitis.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted evidence of well-grounded 
claims of entitlement to service connection for residuals of 
chemical burns of the eyes; sinusitis; residuals of a right 
knee injury; and residuals of a left knee injury.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  Hearing loss disability was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).  

4.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for tumors as 
residuals of exposure to herbicidal agents.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Residuals of a Viral Infection, 
Gastroenteritis, Ulcer Disease, and Prostatitis.  

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1997).  The initial 
question which must be answered is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a 
claim must be plausible; that is, it must be one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § 5107(a).  Epps v. Gober, 126 F. 3d 
1464 (1997), adopting the definition in Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  A claim which is not well grounded 
precludes the Board from reaching the merits of a claim.  
Boeck v. Brown, 6 Vet. App.  14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1997).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

During his August 1996 hearing before the undersigned Member 
of the Board, the veteran contended that in 1967 while in 
Vietnam he experienced fatigue, fever and chills, and 
insomnia.  He went to sick bay, subsequently being admitted 
to a hospital for approximately a week.  He stated that he 
was treated with medication, but was not given a conclusive 
diagnosis.  He maintains that, within six months after his 
discharge, he sought treatment from a private physician for 
the same symptoms.  Since then, he had been admitted to 
hospitals at least once a year for about ten years.  He 
alleges that he still has an undiagnosed virus, and that his 
gastroenteritis, ulcers, and prostatitis all evolved out of 
the viral infection that he had incurred in Vietnam.  

The above claims are not well grounded.  Service medical 
records reveal several outpatient clinic visits beginning in 
September 1967, with tentative diagnoses of tonsillitis and 
infectious mononucleosis.  Following initial treatment with 
penicillin, the veteran was hospitalized.  The hospital 
record reveals a five-day history of chills, fever, headache, 
sore throat, and myalgia.  He had received several days 
therapy with penicillin prior to admission.  Physical 
examination revealed infected conjunctivae, mildly-injected 
post pharynx, and enlarged tender anterior cervical and 
axillary lymph nodes, with the rest of the examination being 
within normal limits.  The veteran remained in the hospital 
for five days, after which he stated that he was feeling 
well.  He was discharged to duty with a diagnosis of viral 
illness. 

Following this hospitalization, the veteran continued in the 
service for nine additional months, without further medical 
evidence of any complaint of symptoms of a viral illness.  
The service separation examination does not reflect residuals 
of the viral illness.  Moreover, there is no evidence in the 
service medical records of gastroenteritis, ulcer disease, or 
prostatitis while on military duty.  Without evidence of in-
service incurrence of gastroenteritis, ulcer disease, or 
prostatitis, the veteran has not met the criteria for the 
second prong of a well-grounded claim.  

The post-service medical records show that the veterans 
private physician, Kirk Holdsambeck, M.D., treated him in 
February 1986 for symptoms of stuffy ears, nasal drainage, 
congestion, sore throat, intermittent cough and malaise, 
providing a diagnosis of an viral upper respiratory 
infection/gastroenteritis, with perhaps secondary bacterial 
pharyngitis.  The claims file, however, does not show any 
relationship between this viral infection, many years after 
service, and the in-service infection.  Accordingly, it is 
concluded that the in-service viral infection was acute and 
transitory and resolved with treatment without residual 
disability. 

Records from Dr. Holdsambeck show that symptoms of epigastric 
pain first occurred in April 1982, nearly fourteen years 
after the veterans discharge from service.  In October 1982, 
the veteran was admitted to Humana Medical Center Hospital 
for symptoms of gradually-worsening epigastric pain with 
onset approximately five days prior to hospitalization.  He 
also had a history of prostate problems.  The records reveal 
diagnoses of functional bowel disease and gastritis, stated 
by the veteran to have existed since Vietnam.  An upper 
gastrointestinal examination (GI series), however, revealed 
that the esophagus, stomach, duodenal cap, and loop were 
within normal limits.  The impression was normal upper GI 
series.

Dr. Holdsambecks clinical notes dated in October 1986 and 
February 1987 indicate treatment for complaints of heartburn 
and gastritis.  A report of private hospitalization for chest 
pain in October 1989 disclosed that the veteran had no 
gastrointestinal complaints, no dyspepsia, no signs of 
recurrent ulcer disease, no abdominal tenderness, and no 
change in bowel habits.  An upper GI series found no active 
disease.  Private hospitalization at Huntsville Hospital in 
March 1990, however, provided an impression of esophagitis, 
the probable source of his persistent problems; generalized 
peripyloric gastritis; and mild duodenitis. 

Concerning the claim for ulcer disease, the veteran stated at 
his hearing that he had first been treated for ulcers at 
Crestwood Hospital, a private facility, in 1970.  These 
records are no longer available.  The first reference to this 
disorder in the claims file is evidenced by Dr. Holdsambecks 
notes dated in September 1985.  The veteran underwent an 
upper GI series, which revealed a radiologic diagnosis of 
peptic ulcer disease with active duodenal ulcer.  A 
subsequent hospitalization report in October 1989 noted a 
history of peptic ulcer disease in the past, with an upper GI 
series at that time showing no active ulcer crater identified 
on examination.  In March 1990 and February 1993, according 
to Dr. Holdsambecks records, the veteran had flare-ups of 
his peptic ulcer disease. 

As to a prostate disorder, Dr. Holdsambeckss clinical notes 
reveal episodes of prostatitis in May 1987 and in July 1991, 
with subsequent treatment.  

This evidence shows that gastritis, peptic ulcer disease and 
prostatitis were first shown medically many years after the 
veteran was separated from the service.  In addition, there 
is no medical opinion linking any of these disorders to 
service. Although the veteran may sincerely believe that 
these disorders are related to service, such a conclusion 
requires specialized knowledge in the field of medicine, and 
lay persons are not competent to offer medical opinions.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, 
the Board finds that the claims for residuals of a viral 
infection, gastroenteritis, ulcer disease, and prostatitis 
are not well grounded.  

II.  Service Connection for Residuals of Chemical Burns of 
the Eyes, Sinusitis, Residuals of a Right Knee Injury, 
Residuals of a Left Knee Injury

The veteran contends that during service he was detailed to 
assist in disposing of medical supplies by burning and that 
some of the smoke got into his eyes.  Since that time, a film 
appears on his eyelids, matting them together and causing 
blurred vision and loss of balance.  He alleges that 
sinusitis was caused by being hit in the face during a fist 
fight.  An operation to correct the problem in the early 
1970s was unsuccessful, and he continues to have sinus 
problems.  He states that his left knee was injured in boot 
camp and treated with an Ace bandage, while his right knee 
was impaired during service as a result of hopping so much on 
it due to the left knee injury.  

These claims are also not well grounded.  As to an eye 
injury, the veterans entrance examination in April 1966 note 
defective vision, of 20/200 in both eyes, corrected to 20/25 
bilaterally.  In August 1967, he apparently got solvent in 
his left eye, experiencing blurred vision and irritation.  
When he washed out the eye with water and looked at in the 
mirror, it appeared larger than the other eye.  Examination 
revealed that the left pupil was larger than the right and 
did not react to light, although it was otherwise normal.  
Examination the following day found that visual acuity had 
not been affected.  Although the left pupil was still larger, 
all aching and poor vision symptoms were gone.  The pupils 
both reacted to light and the fundi looked normal.  The 
veterans separation examination in May 1968 noted defective 
vision in both eyes, with the right eye correcting to 20/25 
and the left to 20/30.  

Records since service do not refer to the veterans eyesight.  
There are no clinical reports of ophthalmologic examinations.  

Service medical records clearly reveal that, despite the 
accident with the solvent, the veterans visual acuity had 
not been affected.  There is no evidence that the decrease in 
corrected visual acuity of the left eye was caused by, or 
related in any way to, the incident in service.  Accordingly, 
this claim is not well grounded.  

Considering next the claim for sinusitis, service medical 
records are silent as to signs, symptoms, treatment, or 
diagnosis of sinusitis.  They do contain a record of a fist 
fight during which the veteran was hit in the face in 
November 1967.  Injury was to the right eyebrow and right 
upper lip, with subsequent slightly-swollen areas above and 
underneath the eyelids.  These files provide no evidence that 
a sinus disorder ensued.  

Private hospitalization at Humana Hospital in Huntsville 
refer to a medical history of a sinus windows operation in 
1972.  Dr. Holdsambecks clinical records in October 1982 
indicate a history of occasional sinusitis and indicate 
treatment for sinusitis in May 1987, October 1989, and 
November 1994.  

Although the veteran has had several sinus infections 
recurrently over the years since service, he has presented no 
competent medical evidence that a chronic sinus disorder 
arose in service or is otherwise related to service.  
Further, no physician has suggested that there was a cause-
and-effect relationship between injury sustained during the 
fist fight in service and the sinus operation a few years 
later.  Accordingly, this claim is not well grounded.  

As to both the right and left knees, service medical records 
are negative.  In November 1981, Dr. Holdsambeck noted that 
the veteran had recurrent problems with swelling of the leg, 
but was unable to find any physical sign of disease.  In July 
1993, more than twenty-five years post service, the veteran 
was noted to have effusion in his left knee, which appeared 
to be traumatic osteoarthritis, although there was no real 
giving way or locking.  

Beginning in November 1994, private medical records reveal 
diagnoses of reflux sympathetic dystrophy, apparently 
beginning with pain and swelling in the lateral aspect of his 
left foot, with x-rays apparently showing fracture.  

A consultation that same month from a physician associated 
with the Alabama Clinic for Orthopedic Surgery and Sports 
Medicine noted that the veteran had chronic problems with his 
feet and a history of knee trouble that he attributed to an 
injury in the Marines, which altered his gait resulting in 
four fractures of his left foot.  Diagnosis was reflex 
sympathetic dystrophy syndrome (RSD) involving both of his 
feet.  This orthopedist made no comment regarding the 
veterans theory that the fractures of the left foot had been 
caused by service-incurred knee problems, leading 
subsequently to RSD.

Another consultation report, this in January 1995 from the 
Kirklin Clinic Pain Treatment Center, noted a medical history 
of pain in the left knee and both feet for almost two years.  
The veteran reported that he started to have left knee pain 
after he was injured in 1963 as a Marine in Vietnam.  He had 
been evaluated for left knee pain at the Huntsville VA in 
April 1993; reportedly after the examination he started to 
feel more pain in the left knee and never went back to VA.  
He started to develop pain in the left foot and was seen by 
an orthopedic physician where it was found that he had 
fractures in four different places in his foot.  This 
physician also offered no opinion as to whether a purported 
left knee injury in service had ultimately resulted in 
fracture.  His impression was RSD, status-post fracture of 
the left foot and status-post lumbar laminectomy.  

A November 1995 letter to Dr. Holdsambeck from a physician at 
the Mayo Clinic reported final diagnoses of chronic lower 
extremity pain syndrome, mild anemia, and elevated alkaline 
phosphatase.  A neurologic examination was unremarkable.  It 
was felt the veteran would be best served by evaluation in 
the Mayo Pain Clinic, but he was unable to stay.  

In October 1995, Dr. Holdsambeck noted that he and the 
veteran had discussed the Mayo Clinic consultation.  
Physicians there had found that he did have end stages of 
reflex sympathetic dystrophy, but opined that not much else 
could be done.  

In reviewing the above evidence, the Board finds that 
physicians appear to be in agreement that the veterans RSD 
had become manifest following fractures of the left foot, 
with one physician also relating it to a lumbar laminectomy.  
None had associated it to a knee injury in service.  Although 
the veteran in 1993 was found to have left knee effusion, 
there is no evidence of a left knee injury in service, and no 
physician has provided a nexus between the current symptom of 
effusion and any incident or occurrence in service.  As to a 
right knee injury, the evidence fails to show injury in 
service, a current disorder, or a nexus to service.  
Consequently, the claims for left and right knee disorders 
are not well grounded.  

III.  Service Connection for a Hearing Loss

The veteran contends that during boot camp, an M-1 rifle went 
off in his ear, and he was unable to hear for several days 
and had a ringing in both ears.  He had not had any drainage 
and had not sought treatment.  He states that he also had 
worked on airstrips without hearing protection.  

The veterans service entrance audiological examination in 
April 1966 was normal, with pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
-5(5)
-5(5)
-5(0)
LEFT
-5(10)
-5(5)
-5(5)
0(10)
0(5)

(The figures in parentheses are based on ISO Standards to 
facilitate data comparison.  Prior to November 1967, 
audiometric results were reported in ASA Standards in service 
medical records.)  Speech audiometry was not examined.  His 
discharge examination in May 1968 showed his hearing 
equivalent to 15/15 bilaterally by whisper voice test, 
considered by VA to be normal.  

Approximately 25 years after service, in April 1993, the 
veteran was provided with a VA audiological examination, 
which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
35
60
LEFT
10
10
15
30
65

The average for the right ear was calculated as 31 and for 
the left ear as 30.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 92 
percent in the left ear.

In December 1997, on VA audiological examination, pursuant to 
Board remand, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
35
60
LEFT
15
10
20
35
65

The average for the right ear was 31 and for the left ear 33.  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  

The examiner noted that she had reviewed the veterans 
medical records prior to examination and that the veteran 
claimed decreased auditory acuity since 1966.  He reported 
current difficulty in hearing, especially when people were 
looking away from him or in group situations.  For noise 
exposure, he reported being on the flight line in Vietnam off 
and on for 18 months without the use of ear protection, as 
well as a 23 year history of noise exposure in the National 
Guard when he reported for these duty assignments.  The 
diagnosis was moderately-severe high frequency sensorineural 
hearing loss bilaterally.  The examiner commented that, 
because of the veterans history of noise exposure in basic 
training and on the flight line without the use of ear 
protection, it is at least as likely as not that the test 
results that were found could have been caused due to the 
acoustic trauma suffered while in the military.  

In reviewing the evidence in its entirety, the Board notes 
that the veteran had no hearing impairment in service.  There 
is also no corroboration of the history he provided that he 
had had hearing problems since service.  That is, there are 
medical records reflecting treatment for various other 
disorders beginning in the early 1980s, but no reference to 
the alleged hearing problems during this time.

Nonetheless, the veteran did serve for more than one year in 
the Republic of Vietnam, and such service is not inconsistent 
with exposure to excessive noise.  There is also the medical 
opinion linking hearing loss disability to this service.  
With application of the benefit of the doubt rule, service 
connection for hearing loss disability is warranted. 

IV.  Service Connection for Tumors as Residuals of Exposure 
to Herbicidal Agents

This claim is also not well grounded.  

During his hearing before the undersigned Member of the 
Board, the veteran claimed that while he was in Vietnam, he 
personally handled Agent Orange.  He now has tumors all over 
his body, which appeared 10 years after his return from 
Vietnam.  He has never had any removed.  

If a claim involves a current disorder alleged to result from 
exposure to Agent Orange or other herbicides, a regulatory 
presumption of service connection may possibly apply.  Under 
the authority granted by the Agent Orange Act of 1991, the 
Secretary of Veterans Affairs has listed certain diseases 
associated with exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era which warrant this 
presumption.  61 Fed. Reg. 57,587 (1996); 38 U.S.C.A. § 1116 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.307(d), 3.309(e) 
(1998).  See also Darby v. Brown, 10 Vet. App. 243, 246 
(1997); Brock v. Brown, 10 Vet. App. 156, 162 (1997).  A 
veteran with active service in the Republic of Vietnam during 
the period from January 1962 to May 1975 who has a disease 
listed at 38 C.F.R. § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to the contrary. 

In this case, evidence from the veterans private physician 
in March 1991 noted complaints of knots on the veterans 
neck.  Examination revealed some lipomas on his arms and some 
mild lymphadenopathy in his neck.  In August 1991, the 
veteran complained again of knots on his neck and head.  
Examination revealed several large, quarter-sized, swellings 
that were fairly discrete along his posterior scalp and a 
little bit on his neck.  They appeared to be infectious in 
etiology, although atypical, perhaps infected folliculitis 
versus lymph nodes.  The veteran reported that he did not 
feel well, but did not have a fever.  Medications were 
prescribed, and the physician considered sending him for 
further testing and a second opinion.  There is no evidence 
that such plans were accomplished.  

In April 1993, the veteran underwent a VA Agent Orange 
protocol examination.  He maintained that he had been 
directly exposed to defoliates when he spilled a container of 
the substance on himself in Vietnam.  He had been treated for 
a high fever and chills and was told that it was a viral 
illness.  Examination revealed several lipomas.  

With specific reference to the Agent Orange presumption, 
lipoma is not among the diseases recognized as associated 
with exposure to herbicides such as Agent Orange.  Therefore, 
the veteran is not entitled to presumptive service connection 
under 38 U.S.C.A. § 1116 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.307(d), 3.309(e) (1998).  

Without the benefit of presumptive service connection, the 
veteran is obligated to submit an otherwise well-grounded 
claim.  The record is devoid, however, of any medical 
evidence suggesting a nexus between his lipomas and exposure 
to Agent Orange or any other factor related to service.  
Therefore, it is the judgment of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for residuals of exposure to Agent Orange, claimed 
as lipoma.  If a claim is not well grounded, the Board does 
not have jurisdiction to adjudicate the claim.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  Accordingly, the claim 
must be denied.  

The Board recognizes that the RO denied the veterans claims 
on the merits, whereas the Board has concluded that the 
claims are not well grounded.  The United States Court of 
Veterans Appeals has held that when an RO does not 
specifically address the question whether a claim is well 
grounded, but proceeds to adjudication on the merits, there 
is no prejudice to the veteran solely from the omission of 
the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  Furthermore, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
submit a well-grounded claim for service connection for the 
claimed condition and the reasons why his current claims are 
inadequate.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  


ORDER

Service connection for residuals of a viral infection, to 
include fatigue and insomnia is denied.  

Service connection for gastroenteritis is denied.  

Service connection for ulcer disease is denied.  

Service connection for prostatitis is denied.  

Service connection for residuals of chemical burns of the 
eyes is denied.  

Service connection for sinusitis is denied.  

Service connection for residuals of a right knee injury is 
denied.  

Service connection for residuals of a left knee injury is 
denied.  

Service connection for a hearing loss disability is allowed.  

Service connection for tumors as residuals of exposure to 
herbicidal agents is denied.  


REMAND

Diagnostic impressions of PTSD are found in VA progress 
records dated in 1998. In view of this apparent diagnosis, 
this issue must be further developed to determine the nature 
and etiology of the veterans  psychiatric disability.  

Therefore, case must be REMANDED for the following actions:

1.  The RO should ask the veteran to 
submit a comprehensive statement in which 
he provides as much detail as possible 
regarding the stressors he alleges he was 
exposed to in service.  He is to be 
informed that information required for 
corroboration should include, if 
possible, dates of incidents, numbers of 
casualties, the name, rank, MOS, unit, 
and serial number of any individual 
killed or wounded, and any related 
details that might permit a search of 
Marine historical records.  

2.  The RO should obtain all current 
records of the veterans psychiatric 
treatment.  

3.  The RO should obtain the veterans 
service personnel records from the 
National Personnel Records Center.  

4.  The RO should request corroboration 
of the stressor or stressors alleged by 
the veteran from the Commandant of the 
Marine Corps Headquarters, United States 
Marine Corps.  

5.  When the above development has been 
accomplished, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and severity of his 
psychiatric disorders and to provide a 
multiaxial evaluation pursuant to the 
American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disorders (Fourth Edition), 
Washington, DC, American Psychiatric 
Association, 1994.  The purpose of the 
examination is to determine whether the 
veteran has PTSD caused by traumatic 
events in service.  Any indicated tests 
or studies should be performed.  The 
veteran's claims file must be made 
available to the examiner for a complete 
study of the case prior to, and during, 
the evaluation.  

6.  Following the completion of the 
foregoing, the RO should review the 
claims file to ensure that all of this 
development has been completed in full.  
In particular, the RO should review the 
VA psychiatric examination report to 
verify that any diagnosis of PTSD 
rendered by the examiner was based on a 
corroborated history.  If the examiner 
relied upon a history which is not 
verified or corroborated, that 
examination report must be returned as 
inadequate for rating purposes.

Unless the veteran is satisfied with any favorable outcome 
and withdraws his appeal, the case then should be returned to 
the Board after compliance with the provisions for processing 
appeals, including the issuance of a supplemental statement 
of the case and provision of the applicable time period for 
response thereto.

The purpose of this REMAND is to obtain clarifying medical 
information.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  No action is required of the veteran unless he is 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, 
Pub.L.No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1966) (Historical and 
Statutory Notes).  In addition, VBAs ADJUDICATION PROCEDURE 
MANUAL,M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and by the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Appellate rights 
do not attach to those issues addressed in the remand portion 
of the Boards decision because a remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 2 -
